Citation Nr: 1511298	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  09-16 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1998 to October 1998, from May 2000 to July 2004, and from May 2010 to June 2011.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Des Moines, Iowa.

In November 2013, the Board denied the claim for entitlement to service connection for a left shoulder disorder.  The Veteran appealed the Board decision to the Veterans Claims Court (Court).  In November 2014, the Court vacated the April 2013 Board decision with respect to this issue and remanded the claim for action consistent with a Joint Motion for Remand.  


FINDING OF FACT

The Veteran's left shoulder disorder is not related to his active military service.


CONCLUSION OF LAW

A left shoulder disorder was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by letter in June 2005.  Additionally, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA and private treatment records have been obtained.  

Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but he declined.

The Veteran was also provided with VA examinations in October 2006, May 2011 and June 2013 (the report of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

In the Board decision that was vacated, there was an extensive discussion of records and exam adequacy, which ultimately concluded that VA's duty to assist had been met.  While that decision was ultimately vacated, the JMR found no flaw in the Board's conclusion.  As such, the Board finds no reason now to change that conclusion. 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal. 





Merits

The Veteran filed a claim for entitlement to service connection for a left shoulder disorder in June 2005.  He asserts that his left shoulder disorder is the result of his active military service.  Specifically, he states that he injured his left shoulder in April 2003 when he was involved in a motor vehicle accident while traveling in a truck in Iraq.  The Veteran maintains that any currently diagnosed left shoulder disorder is related to service.

Previously denied by the Board in November 2013, this issue was appealed to the Court, and has been returned to the Board by way of JMR.  The JMR was premised on the Board's failure to fully contemplate the combat presumption contained in 38 U.S.C.A. § 1154(b) and as interpreted by Reeves v. Shinseki, 682 F.3d 988 (Fed. Cir. 2012).  This will be done below.

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Moreover, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Veteran served in combat during the Gulf War.  A February 2008 JSRRC report verifies that he was exposed to attacks while serving as a Food Service Specialist in Iraq.  In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If a Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Federal Circuit has held that, in the case of a combat veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  To establish entitlement to service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury.  Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Veteran's service records do not document the motor vehicle accident.  However, a lay witness is competent to testify to which the witness has actually observed and is within the realm of his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  In the April 2013 decision, the Board found that the evidence tends to show that the motor vehicle accident did occur given the Veteran's documented complaints of low back pain following the time period of the claimed in-service injury.  Although the service treatment records do not show complaints of or treatment for left shoulder problems, the Board continues to find that the motor vehicle accident occurred.  In addition, despite the absence in the Veteran's STRs of a motor vehicle accident, the Board accepts its occurrence, per Reeves and 1154(b) as the Veteran indicated that the motor vehicle accident occurred as a result of coming under fire.  

According to the Reeves case, the Board is required to apply the section 1154(b) presumption to whether the claimed injury occurred as well as the separate issue of whether the Veteran suffered the claimed ensuing disability while on active duty.  For example, once establishing that the claimed injury (motor vehicle accident in this case) occurred, a Veteran would then only have had to show that the disability he incurred in service was a chronic condition that persisted in the years following active duty.  This would basically establish that the injury in service resulted in permanent disability.  See generally Reeves.

However, it is noted at this time that 1154(b) provides a presumption, but that is not without its limits as the statute specifically provides that service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.

After active service, the Veteran underwent an enlistment examination for the Iowa Army National Guard in February 2005.  The report includes a medical history where the Veteran denied having a history of a painful shoulder, arthritis, or swollen or painful joints.  Additionally, the upper extremities portion of the examination was normal.  This evidence specifically calls into question the credibility of the Veteran's assertions that he has experienced left shoulder pain since his period of active service.  Repeated inservice denials of a disability are not part of the Reeves fact pattern.  The Veteran's current statements that he had left shoulder pain during service are in direct conflict with the statements he made during service that are recorded in his STRs.  The Board finds the prior, inservice statements to be more credible as they were contemporaneous to the inservice combat service and injury.  This evidence reflects a normal left shoulder and the Veteran was deemed to be physically qualified for National Guard service.

The record reflects that it is after this time period when complaints of left shoulder pain are first documented in the post-service VA treatment records.  In April 2005, the Veteran was seen for left shoulder pain, which he reported to have been existing for one year (as noted the in-service motor vehicle accident occurred in April 2003, two years earlier).  X-rays showed no bony abnormalities and he was assessed with left shoulder pain consistent with an acromioclavicular (AC) tear.  At that time, he was put on temporary profile for left shoulder pain for the National Guard.  A May 2005 VA treatment record notes left shoulder pain of unknown etiology likely either related to the AC joint or subacromial bursitis.  The Veteran continued to be treated by VA for left shoulder pain and an April 2006 magnetic resonance image revealed questionable synovitis mild degenerative joint disease of the AC joint and a tear.  He underwent a rotator cuff repair in May 2006.  The Board can accept that the Veteran has suffered a motor vehicle accident in-service, but a VA examiner has twice opined that his current disability is not related to service.

In October 2006, the Veteran underwent a VA examination of the left shoulder.  The Veteran's history of a motor vehicle accident in Iraq with a left shoulder injury was specifically noted.  The diagnosis was left shoulder rotator cuff tear, status post-surgical repair.  The examiner did not comment on the origin of the left shoulder disorder.

Pursuant to the Board's February 2011 remand, the Veteran underwent additional VA examination in connection with the claim in May 2011.  The examiner reviewed the claims file and incorporated a detailed history of the Veteran's service and post-service treatment records in the report.  X-rays showed no acute osseous injury and no significant degenerative changes.  The impression was an unremarkable left shoulder.  After examining the Veteran, the examiner provided a diagnosis of residual of supraspinatus muscle tear and subsequent surgical repair. 

The May 2011 VA examiner also provided an opinion that the left shoulder disorder is less likely as not caused by or a result of any other specific illness, injury or event that occurred during the Veteran's military service.  The examiner noted that the Veteran underwent a left shoulder rotator cuff tear repair in May 2006.  The examiner explained that, although it is possible that the Veteran could have sustained a contusion to his shoulder, the type of injury that would be anticipated from direct lateral blows to the shoulder or tip of the shoulder would be AC joint separation and not a rotator cuff/supraspinatus tear.  The examiner also noted that there are no treatment records related to a left shoulder condition found in the military service records.  Therefore, according to the examiner, it was very unlikely that this Veteran's supraspinatus tear and/or current shoulder condition was in any way related to the Veteran's military service.

Although the May 2011 VA examiner expressly addressed the Veteran's left shoulder rotator cuff tear, the Board remanded the claim in April 2013 to obtain another medical opinion that addressed the etiology of the Veteran's degenerative joint disease of the AC joint of the left shoulder that was noted in the VA treatment records. 

Pursuant to the Board's April 2013 remand, the Veteran was afforded another VA examination in June 2013.  The examiner reviewed the claims file, and interviewed and examined the Veteran.  X-rays showed moderate degenerative changes in greater tuberosity of the left humeral head, but no definite degenerative changes were seen in the left AC joint.  The examiner provided diagnoses of status post left shoulder rotator cuff repair with residual weakness and decreased range of motion, and moderate degenerative changes seen at the humeral head, but no arthritis at the AC joint or glenohumeral joint.

The examiner provided an opinion that it is less likely as not that the Veteran's left shoulder disability was caused by or incurred in service.  The examiner noted that the service treatment records do not document any left shoulder injury, VA treatment records in August 2004 and January 2005 do not mention any left shoulder pain, and the February 2005 National Guard enlistment examination was normal with a corresponding normal medical history.  The examiner explained that the Veteran must have had a new event between February 2005 and April 2005 that led to left shoulder pain suddenly appearing in the medical record.  The examiner stated that the Veteran may have even had another event between 2005 and his orthopedic visit in 2006 because there was a very different diagnosis at that time.  Significantly, the examiner stated that it is very unlikely that the Veteran would have sustained a complete tear of his supraspinatus in 2003 and been able to fulfill his duties, be fit to re-deploy in 2004, and then make it two more years working as a for truck driver, or working on the line, without any type of accommodation for this type of injury. The examiner reiterated that the Veteran must have had a new event that injured his shoulder after his active duty period.  The examiner also noted that the Veteran does not have arthritis of the left shoulder, but instead has degenerative changes on his humerus that would correspond to the attachment of tendons to the shoulder, and the examiner was not of the opinion that striking the shoulder on a door window (in the motor vehicle accident) would cause such findings on x-ray.

Here, the Board finds that the weight of the competent and probative evidence of record does not support a nexus between the Veteran's current left shoulder disorder of status post rotator cuff tear and his active duty service.  Importantly, after consideration of the Veteran's entire claims file, the Veteran's statements, and after performing a physical examination of the Veteran, both the May 2011 and June 2013 VA examiners concluded that the Veteran's left shoulder disorder is not related to active service.  The VA examiners provided explanation and rationale for the opinions.  This explanation is supported by the evidence of record and the examination reports sufficiently inform the Board of the medical experts' judgment on the medical question and the essential rationale for the opinions.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012).

In particular, the June 2013 VA examiner explained that a post-service injury or event must have occurred, otherwise records prior to April 2005 would have included notations of left shoulder problems given the type of disorder the Veteran had that led to the May 2006 surgery.  Essentially, this absence of evidence of left shoulder complaints constitutes negative evidence because it would have been expected to be recorded in the records prior to April 2005 notation according to the examiner.  See, e.g., AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Moreover, the VA examiner explained that the Veteran does not actually have arthritis of the left AC joint, but the degenerative changes correspond to the attachment of tendons to the shoulder and not consistent with the type of injury the Veteran experienced in his April 2003 motor vehicle accident.

Lastly, the Board has considered the Veteran's opinion on the matter whereby he relates his current left shoulder disorder to his active military service.  A valid medical opinion is not required to establish nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In the Veteran's case, the Board accords little evidentiary weight to the Veteran's lay opinion on the matter and finds the May 2011 and June 2013 VA examiners' opinions probative as to the question of nexus.  The examiners are medical experts and provided competent medical opinions with the essential rationale for the opinions.  The evidence regarding nexus weighs against the claim.  The Veteran is considered competent, and in fact is the person best qualified, to describe what occurred during his in-service accident and how exactly he struck his left shoulder.  However, the type of chronic injury that would be caused by such an injury is a determination that requires medical expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007). 

As suggested in the JMR, the combat presumption of 1154(b) gives the Veteran the presumption that he injured his left shoulder in service, and the application of Reeves takes it a step further to presume that the injury caused a chronic disability.  However, as explained above, the combat presumption is just that, a presumption, and the plain language of the statute provides that the presumption is rebuttable by clear and convincing evidence.  As discussed above, this clear and convincing evidence is present her.  As noted, both the medical evidence of record and the Veteran's own statements refute the conclusion that he had experienced problems with his left shoulder continuously since the in-service injury.  Furthermore, the medical opinions of record clearly explained why it was unlikely that the Veteran's current left shoulder disabilities were the result of his in-service motor vehicle accident.

Accordingly, as the competent and probative evidence weighs against a finding of the required nexus between military service and a current left shoulder disorder, service connection for a left shoulder disorder is not warranted.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  See 38 C.F.R. § 5107(b); 38 C.F.R. § 3.102 ; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for a left shoulder disorder is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


